Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Final Rejection

 The Status of Claims:
Claims 1,10-12, 21-22, 34-36 are pending. 
Claims 1, 10-11 and 34 are rejected. 
Claims 1 and 34 are objected.
Claims 12, 21-22, 35-36 are allowable.
IDS
The IDS filed on 11/12/21 were reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
The objection of Claims 1 and 34 is still maintained due to the incomplete modification of the claims 



In view of the revised claim 1, a new 102 rejection seems necessary in the following:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 34 are rejected under 35 U.S.C. 102[(a)(2) as being anticipated clearly by Nebolsin et al (US 2016/0046898 A1).
Nebolsin et al discloses biologically active glutarimide derivatives of general formula I or pharmaceuti­cally acceptable salts thereof, their use as an agent for the treatment of upper respiratory tract diseases, pharmaceutical compositions comprising the glutarimide derivatives of general formula I,

    PNG
    media_image1.png
    237
    586
    media_image1.png
    Greyscale
(see abstract) 
Nebolsin et al reference does disclose the following compound: 
    PNG
    media_image2.png
    162
    285
    media_image2.png
    Greyscale
 as displayed in table 1 (see page 7, compound#1, a paragraph#0080) 

    PNG
    media_image3.png
    116
    587
    media_image3.png
    Greyscale

(see page 5, a paragraph#060)
These are identical with the claim 1 regardless of the presence of the limitation “n an amount effective to treat a disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13), wherein the disease or condition or symptom is selected from the group consisting of pneumonia, bronchitis, bronchiolitis, alveolitis, autoimmune disease (psoriasis or rheumatoid arthritis), pain syndrome, fever and an elevated temperature”. This is because the claims are directed to “ a medicament” claim or “ a pharmaceutical composition”claim, but not the method of treating any diseases.


Claim Rejections - 35 USC § 103
Applicants’ arguments filed 11/12/2021 have been fully considered; however, they are not persuasive. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of Claims 1, 10-11,  and 34  under 35 U.S.C. 103 as being unpatentable over Nebolsin et al (US 2016/0046898 A1) is still maintained with a reason of record filed on  8/13/2021.



				Applicants’ Argument		
 	  Applicants argue the following issues
A.	Applicant respectfully traverses the objection and its supporting remarks. However, to facilitate prosecution, without prejudice or disclaimer, Applicant has amended claim 1 to replace "treatment" with "treat". Applicant respectfully asserts that claim 1 even more clearly is a composition claim. For claim 1 to be a hybrid composition claim and method claim, claim 1 
Applicant therefore respectfully requests that the Examiner withdraw the objection to claims 1 and 34. 
B.	Applicant respectfully traverses the rejection and its supporting remarks. However, to facilitate prosecution, without prejudice or disclaimer, Applicant has amended claim 1 to remove pneumonia, bronchitis, bronchiolitis, and alveolitis. By removing the limitations that include viral infections, Applicant has rendered the claims non-obvious for at least two reasons. First, it is almost certain that the safe and effective dose of an antiviral agent (i.e., the compound directly affects the virus) is different from the safe and effective dose of a compounds that modulates a cellular enzyme to correct an aberrant activity (i.e., interacting with glutaminyl cyclase to correct the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13)). Second, the effective amount of the claimed compound necessary for modulating glutaminyl cyclase is surprisingly superior as it can be used to treat indications that are not associated with viral infection at all. 
Applicant respectfully assert that the Examiner has not established aprimafacie case of obviousness. In particular, the Examiner has not established that the effective amount of the compound disclosed in Nebolsin et al. for acting directly as an antiviral agent would be remotely similar to the claimed effective amount to interact with a glutaminyl cyclase to modulate aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13)). 
When one of skill in the art begins to determine the effective amount of a new compound, that generally begins with an assessment of the affinity of the new compound for its 
 the pharmacodynamics would be dependent upon the affinity of the compound for glutaminyl cyclase. On the other hand, the effective amount of a compound for treatment of a virus would not be related to the affinity for glutaminyl cyclase, rather it would be based upon the affinity for the particular component of the virus that the antiviral agent acts upon. With such different starting points in determining the effective amounts, one of skill in the art would expect that the optimized effective amounts would be different. Thus, the claims are not obvious simply because one of skill in the art would recognize that the odds of overlap of the effective amounts are remote unless by happenstance the compound has a very similar affinity for glutaminyl cyclase as for the viral component. 
Applicants respectfully maintain that the claimed invention produces a surprisingly superior result that is sufficient to rebut any prima facie case of obviousness. As previously discussed, Applicant notes that the inventor unexpectedly found that compound 1-(2-(1H- imidazol-4y1)ethyl)piperidine-2,6-dione reduces, in particular, body temperature and remove fever. See, e.g., page 26 of the specification. It does this through a different mode of action that was not known at the time of Nebolsin et al. In particular, this mode of action is based upon interaction of the compound with glutaminyl cyclase, not the virus directly. 
As discussed in Section IV(A), above, The effective amount needed to act through this different mode of action is not obvious in view of the cited prior art documents. Moreover, Applicant is not aware of any drug that combine so many properties. As an example of a well- known drug that is used to treat the upper respiratory tract, the Applicant notes that Mometasone (https://en.wikipedia.org/wiki/Mometasone) - an anti-inflammatory, anti-allergic, 

C.	In response to these arguments, the Examiner has suggested that Nebolsin et al. still mentions pneumonia, bronchitis, bronchiolitis, and alveolitis and therefore the claims are still obvious over the combination of Nebolsin et al. and Wikipedia for at least these four indications. Applicant respectfully disagrees. Applicant assumes that the Examiner is suggesting that in optimizing the effective amounts for these overlapping indications could lead to the same place. As an initial matter, Applicant notes that Nebolsin et al. does not mention alveolitis at all. 
Furthermore, the disclosures of Nebolsin et al. regarding "pneumonia," "bronchitis," and "bronchiolitis" are very clear that these are caused by specific viruses. For example, Nebolsin et al. teach that bronchiolitis may be caused by rhinovirus, coronovirus, influenza and parainfluenza viruses, adenovirus, and especially respiratory-syncytial virus. (see, e.g., paragraphs [0016] and [0018] of Nebolsin et al., which are all in the background section) Nebolsin et al. never teach directly treating bronchiolitis per se. Rather, Nebolsin et al. teach treatment of some of the listed viruses that could cause bronchiolitis could be treated with some of the antiviral compounds that they identified. 
Similarly, Nebolsin et al. mention treatment of pneumonia caused by rhinoviruses, various Coxsackie viruses, and RSV. (see, e.g., paragraphs [0009], [0011], and [0016] of Nebolsin et al., which are all in the background section). Again, Nebolsin et al. never teach directly treating pneumonia per se. Rather, Nebolsin et al. teach treatment of some of the listed viruses that could cause pneumonia with the various disclosed compounds with some of the antiviral compounds that they identified. 

In sum, Nebolsin et al. at best could lead one of skill in the art to try treating a patient infected with a virus that Nebolsin et al. demonstrate antiviral activity against. As discussed in 
 
Section IV(A), this sort of treatment would be based upon an effective amount optimized around the affinity for the virus rather than the claimed effective amount for treatment of a disease or condition caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins 1- 4 (e.g., through binding to glutaminyl cyclase). 
Applicants respectfully submit that the evidence of unexpected results from the use of the claimed effective amount of the composition such that it can be used to treat a disease or condition caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins 1- 4 (e.g., through binding to glutaminyl cyclase).must be considered by the Examiner. 
Applicant respectfully requests that the Examiner withdraw the rejections of claims 1- 4, 7-8, 10-15, 18-19, and 21-22. 
 
Regarding the first argument, the examiner has noted applicant’s argument. However, regardless of having active steps of the method or not in the composition claim, the examiner recommends to remove those limitations”  an amount effective to treat a disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13), 

Regarding the second arguments, the examiner has noted applicant’s arguments. However, regarding the safe and effective dose of an antiviral agent being different from the safe and effective dose of a compounds that modulates a cellular enzyme to correct an aberrant activity and the effective amount of the claimed compound necessary for modulating glutaminyl cyclase being surprisingly superior as it can be used to treat indications unassociated with viral infection at all, these are not directly related to the issues of the medicament claims. Rather, these issues are concerned with how to treat a patient in question related to the method of treatment claim.  Therefore, applicant’s arguments are not persuasive. 

Regarding the third arguments, the examiner has noted applicant’s arguments. However, the prior art references, the primary prior art Nebolsin et al does disclose the following compound: 
    PNG
    media_image2.png
    162
    285
    media_image2.png
    Greyscale
 shown in table 1 (see page 7, compound#1, a paragraph#0080); which is identical with the claimed 
As far as the main issue is concerned with the claim 1, it has no direct relationship with the unexpected activity of the claimed compound. 
The Claim 1 is directed to” a medicament “ comprising as an active compound 1-(2-(1H-imidazol-4- yl)ethyl)piperidine-2,6-dione: or a pharmaceutically acceptable salt.” The claim 1 is written as a hydrid claim containing a composition claim and method claim; it needs to be separated into two different claims.   The term ”a medicament” is considered as “a pharmaceutical composition”.  Regardless of the presence of limitations of the method, the unexpected property of compound 1-(2-(1H-imidazol- 4yl)ethyl)piperidine-2,6-dione for reducing, in particular, body temperature and removing fever can be inherently present in the claimed compound since the intended use of the claimed compound in claims 1, 10-11, and 34 (composition claims) has no patentable weight over the prior art. 
Regarding the evidence of unexpected results from the use of the claimed effective amount of the composition, the prior art is silent about a disease or condition caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins 1- 4.  However, once again, irrespective of the types of the disease, the claims are not directed to the method claims, but they are directed to the pharmaceutical composition containing an active compound. As far as the claim is concerned, the major importance in the pharmaceutical composition claim is what kinds of the individual components are present in the composition , not how much doses are present in the 
The prior art does teach generally that the claimed well-known compound in the pharmaceutical composition may be administered to a patient in daily doses of from 0.1 to 10 mg/kg of body weight, preferably in doses of from 0.5 to 5 mg/kg, one or more times a day and In addition it should be noted that a particular dose for a particular patient depends on many factors, including the activity of a certain compound, patient's age, body weight, gender, general health condition and diet, the time and route of administration of a pharmaceutical agent and the rate of its excretion from the body, a specific combination of drugs and the severity of a disease in an individual to be treated (see page 43,  paragraphs#0184-185). From these teachings, it is reasonable for the skilled artisan in the art to be able to choose and arrive at the claimed dose in terms of a particular patient in need depending on many factors such as patient's age, body weight, gender, general health condition. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of a MD in the medical field as well as guidance shown in the prior art. Therefore, applicants’ arguments  are not persuasive.

Conclusion
Claims 1, 10-11 and 34 are rejected. 
Claims 1 and 34 are objected.
Claims 12, 21-22, 35-36 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/22/2022